

PLAN AMENDMENT


THIRD AMENDMENT
TO
HAUPPAUGE DIGITAL INC.


EMPLOYEE STOCK PURCHASE PLAN


WHEREAS, Hauppauge Digital, Inc. (the “Company”) has heretofore adopted an
Employee Stock Purchase Plan (the “Plan”), pursuant to Section 423 of the
Internal Revenue Code which Plan as heretofore amended is about to expire, and


WHEREAS, the purpose of this Third Amendment is to increase the number of shares
presently authorized under the Plan from 260,000 to 420,000 and to extend the
termination date from December 31, 2006 to December 31, 2010; and


WHEREAS, this Third Amendment as duly authorized by the Directors of the Company
is subject to the affirmative vote of the holders of the majority of the
outstanding Common Shares of the Company, present and represented, at the next
meeting of Stockholders.


NOW, THEREFORE it is agreed:



A.  
Section 4.01 of the Plan is hereby further amended to increase the number of
shares reserved for issuance under the Plan from 260,000 shares of Common Stock
to 420,000 shares of Common Stock, which shares shall be authorized, but
unissued, shares of Common Stock.




B.  
Section 4.02 of the Plan is hereby further amended to change the date of
December 31, 2006 to December 31, 2010.




C.  
Except as amended herein all of the other terms of the Plan, as amended to date
shall continue in full force and effect.




D.  
The effective date of this Third Amendment is December 31, 2006 subject to
approval by the holders of a majority of the shares of Common Stock present and
represented at the next special or annual meeting of the stockholders of the
Company duly held.

 

        HAUPPAUGE DIGITAL INC.  
   
   
  May 25, 2006 By:   /s/ Kenneth Plotkin Dated

--------------------------------------------------------------------------------

   
